                 Case 2:20-cr-00182-JAM Document 23 Filed 04/06/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   ALEXIS NELSEN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-182 JAM

11                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE AND EXCLUDE TIME
12                          v.                           UNDER SPEEDY TRIAL ACT

13   MICHAEL ANTHONY BUTLER, JR.,                        DATE: April 13, 2021
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and
17 defendant Michael Anthony Butler, Jr., by and through Assistant Federal Defender Lexi Negin, hereby

18 agree and stipulate as follows:

19          1.      On October 1, 2020, a grand jury returned a one-count indictment, charging Butler with
20 sex trafficking of a child, in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2). ECF No. 1. By previous

21 order, the Court set this matter for a status conference on April 13, 2021. ECF No. 19.

22          2.      Since the grand jury returned the indictment, the government has produced discovery that
23 includes more than 2,000 pages of documents. The government has also disclosed several search

24 warrants and offered to make available for inspection evidence seized during the investigation, including

25 electronic devices.

26          3.      Counsel for the defendant needs additional time to investigate the allegations underlying
27 the charges in the indictment, examine the evidence, confer with her clients, and prepare for trial.

28          4.      Based on the foregoing facts, the parties request that the Court vacate the April 13, 2021,


      STIPULATION AND ORDER                              1
              Case 2:20-cr-00182-JAM Document 23 Filed 04/06/21 Page 2 of 3

 1 status conference and reset the case for a status conference to be held on June 22, 2021, at 9:30 a.m.

 2 The parties further agree and request that the Court exclude the time between April 13, 2021, and June

 3 22, 2021, from the computation of time in which trial must commence under the Speedy Trial Act,

 4 pursuant to Local Code T-4. The parties agree that the interests of justice served by excluding the time

 5 between April 13, 2021, and June 22, 2021, under the Speedy Trial Act, outweigh the best interests of

 6 the public and the defendant in a speedy trial. The parties request that the Court adopt the facts set forth

 7 herein and order time excluded from April 13, 2021, to and including June 22, 2021, pursuant to 18

 8 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow defense counsel to investigate and

 9 prepare for trial.

10
     Dated: April 5, 2021                                    PHILLIP A. TALBERT
11                                                           Acting United States Attorney
12
                                                      By: /s/ BRIAN A. FOGERTY
13                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
14

15
     Dated: April 5, 2021                                    /s/ LEXI NEGIN
16                                                           LEXI NEGIN
17                                                           Assistant Federal Defender
                                                             Counsel for Defendant
18                                                           Michael Anthony Butler, Jr.

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                              2
               Case 2:20-cr-00182-JAM Document 23 Filed 04/06/21 Page 3 of 3

 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 April 13, 2021, status conference and resets the matter for a status conference on June 22, 2021, at 9:30

 5 a.m. The Court also specifically finds that based on the facts set forth in the parties’ stipulation, the

 6 failure to exclude the time between April 13, 2021, and June 22, 2021, would deny counsel reasonable

 7 time necessary for effective preparation, taking into account the exercise of due diligence. The Court

 8 further finds that the ends of justice served by the continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial. Time from April 13, 2021, to and including June 22, 2021, is

10 excluded from the computation of time within which the trial of this case must commence under the

11 Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

12          IT IS SO ORDERED.

13

14 Dated: April 5, 2021
                                                         /s/ John A. Mendez
15                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                               3
